Citation Nr: 0501523	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-15 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder due to exposure to asbestos and/or herbicides.

2.  Entitlement to service connection for a skin disorder due 
to exposure to herbicides.

3.  Entitlement to service connection for a skin disorder as 
secondary to service connected diabetes mellitus.


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from July 1966 to March 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In pertinent part, the RO denied 
claims for service connection for a skin disorder as a result 
of exposure to herbicides as well as a claim for service 
connection for asthma as a result of exposure to asbestos.  
The veteran later alleged that his pulmonary disorder may be 
due to exposure to herbicides in service and/or as secondary 
to service connected diabetes mellitus.  The secondary 
service connection claim was considered and denied by the RO 
in a September 2004 rating decision that has not been 
appealed.  The Board has rephrased the direct service 
connection claims on the title page to reflect additional 
diagnoses and theories of entitlement alleged but not 
considered by the RO.

Additionally, the veteran alleged entitlement to service 
connection for a skin disorder as secondary to service 
connected diabetes mellitus in a VA Form 9 filing received in 
June 2003.  This claim has not been adjudicated by the RO.  
As addressed below, this secondary service connection claim 
is inextricably intertwined with the direct service 
connection claim on appeal and is listed on the title page 
for procedural purposes only 

The issues listed on the title page are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The veteran will be notified by VA if further action is 
required on his part.



REMAND

The veteran claims entitlement to service connection for a 
pulmonary disorder which, by current private and VA clinic 
records, has been variously diagnosed as chronic obstructive 
pulmonary disease (COPD), asthma and emphysema.  The record 
first shows his treatment for left pleurisy symptoms of 24 
hours duration, preceded by 2 to 3 weeks of a progressive 
worsening of shortness of breath (SOB), at Southern Baptist 
Hospital in March 1986.  At that time, he denied a "previous 
hx of respiratory problems."  Currently, the veteran claims 
continuity of symptoms since his discharge from service.  An 
August 13, 2003 VA clinic record includes his report of 
treatment for a "pulmonary embolism" at "[M]ethodist in 
1976."  These records, if available, may be capable of 
substantiating the claim.  The Board must remand this case to 
the RO in attempt to obtain such records, if available.  See 
38 C.F.R. § 3.159(c)(1) (2004).

On remand, the Board notes that the veteran initially claimed 
entitlement to service connection for asthma as secondary to 
asbestos exposure.  In a statement received in September 
2003, he alleged that his respiratory problems were related 
to "Asian Orange."  The RO has not considered the theory of 
whether the veteran's pulmonary disorder(s) is due to his 
exposure to herbicides in service, and must do so prior to 
any further adjudication.

As indicated in the Introduction, the veteran has alleged 
entitlement to service connection for a skin disorder as 
secondary to service connected diabetes mellitus.  This new 
secondary service connection claim is inextricably 
intertwined with the direct service connection claim.  In 
this respect, a favorable outcome on the non-adjudicated 
claim would render moot the claim on appeal.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. 
App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The Board will defer adjudication of the direct 
service connection claim pending the RO's initial 
adjudication of the secondary service connection claim.



Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO take all necessary actions to obtain 
the veteran's records of treatment for a 
pulmonary embolism at "Methodist in 1976."  
The RO should again request the veteran to 
identify all private and VA providers of 
treatment for his pulmonary and skin disorders 
since his discharge from service.  
Additionally, the RO should advise the veteran 
to submit all evidence and/or information in 
his possession which he believes his pertinent 
to his claims on appeal.

2.  The RO should obtain complete VA clinic 
records from the New Orleans, Louisiana, VA 
Medical Center since September 2004.

3.  The RO should adjudicate the claim for 
service connection for a skin disability as 
secondary to service connected diabetes 
mellitus.  If the claim is denied, the veteran 
should be advised of the requirements necessary 
to appeal the decision.

4.  Following completion of the above, the RO 
should readjudicate the issues of entitlement 
to service connection for a pulmonary disorder, 
to include asthma, due to exposure to asbestos 
and/or herbicides as well as entitlement to 
service connection for a skin disorder due to 
exposure to herbicides.  The RO should consider 
all currently diagnosed pulmonary and skin 
disorders in adjudicating the claims with 
specific adjudication of each theory of 
entitlement raised.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided with 
a supplemental statement of the case (SSOC).  
An appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to conduct additional development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


